Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, and 10 objected to because of the following informalities:  typographical error. The term “the number of reconstruction points” should be amended to “a number of reconstruction points” to overcome any antecedent issues.  Appropriate correction is required.

Claims 2, 6, and 10 objected to because of the following informalities:  typographical error. The term “the time length” should be amended to “a time length” to overcome any antecedent issues.  Appropriate correction is required.

Claims 2, 6, and 10 objected to because of the following informalities:  typographical error. The term “the remainder function” should be amended to “a remainder function” to overcome any antecedent issues.  Appropriate correction is required.

Claims 4, 8, and 12 objected to because of the following informalities:  typographical error. The term “the amplitude” should be amended to “a amplitude” to overcome any antecedent issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a "computer-readable storage medium". The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer readable storage medium".
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the isosceles trapezoid".  It is unclear if this claim is meant to depend from claim 3, which discloses an isosceles trapezoid or not. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the isosceles trapezoid".  It is unclear if this claim is meant to depend from claim 7, which discloses an isosceles trapezoid or not. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the isosceles trapezoid".  It is unclear if this claim is meant to depend from claim 11, which discloses an isosceles trapezoid or not. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bydder (US 7,474,097), in view of Scheffler (“High-Resolution Mapping of Neuronal Activation with Balanced SSFP at 9.4 Tesla”).

Regarding claim 1, Bydder teaches a magnetic resonance (MR) imaging method, comprising: 
determining, via one or more processors, a readout gradient time profile including a climbing period, a platform period, and a descent period [See Fig. 2A, wherein gradient Gx is a readout gradient that includes a climbing period, a platform period, and a descent period. See also rest of reference.]; 
performing, via one or more processors, a sequence in which the readout gradient time profile is applied in a readout direction [See Fig. 2A. See also rest of reference.]; 
activating, via one or more processors, analog-to-digital conversion (ADC) circuitry to collect k-space data during the climbing period, the analog-to-digital conversion circuitry being maintained in an on state during the platform period [Fig. 2A, wherein the “ACQUIRE” line shows that acquisition is on during the climbing and platform period. Col. 15, lines 8-26 disclose ADC are used. See also rest of reference.]; 
deactivating, via one or more processors, the ADC circuitry during the descent period [Fig. 2A, wherein the “ACQUIRE” line shows that acquisition is off during the descent period. Col. 15, lines 8-26 disclose ADC are used. See also rest of reference.];
converting, via one or more processors, the k-space data collected by the ADC circuitry to uniform k-space data [Fig. 2B, wherein the k-space data acquired. See also Col. 4, lines 59-67, wherein the data is re-gridded to Cartesian (i.e. uniform) grid. See also rest of reference.]; and 
generating, via one or more processors, an MR image based on the uniform k-space data [See also Col. 4, lines 59-67, wherein Fourier transformation is performed to generate an image after re-gridding. See also rest of reference.].
	However, Bydder is silent in teaching a balanced steady state free precession sequence.
Scheffler, which is also in the field of MRI, teaches a balanced steady state free precession sequence [See Page 164. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bydder and Scheffler because both references are in the field of MRI and both references teach ramp-sampling methods [Bydder – Fig. 2A and rest of reference; Scheffler – Page 164.]. Further, Scheffler teaches it is known in the art to use ramp-sampling with bSSFP pulse sequences. 

Regarding claim 5, the same reasons for rejection of claim 1 also apply to claim 5. Claim 5 is merely the apparatus version of method claim 1.

Regarding claim 9, the same reasons for rejection of claim 1 also apply to claim 9. Claim 5 is merely the computer-readable storage medium version of method claim 1.

Claim(s) 1, 5, and 9 can also be rejected under 35 U.S.C. 103 as being unpatentable over Bydder (US 7,474,097), in view of Ehses (“Multiline Balanced SSFP for Rapid Functional Imaging at Ultrahigh Field”).

Regarding claim 1, Bydder teaches a magnetic resonance (MR) imaging method, comprising: 
determining, via one or more processors, a readout gradient time profile including a climbing period, a platform period, and a descent period [See Fig. 2A, wherein gradient Gx is a readout gradient that includes a climbing period, a platform period, and a descent period. See also rest of reference.]; 
performing, via one or more processors, a sequence in which the readout gradient time profile is applied in a readout direction [See Fig. 2A. See also rest of reference.]; 
activating, via one or more processors, analog-to-digital conversion (ADC) circuitry to collect k-space data during the climbing period, the analog-to-digital conversion circuitry being maintained in an on state during the platform period [Fig. 2A, wherein the “ACQUIRE” line shows that acquisition is on during the climbing and platform period. Col. 15, lines 8-26 disclose ADC are used. See also rest of reference.]; 
deactivating, via one or more processors, the ADC circuitry during the descent period [Fig. 2A, wherein the “ACQUIRE” line shows that acquisition is off during the descent period. Col. 15, lines 8-26 disclose ADC are used. See also rest of reference.];
converting, via one or more processors, the k-space data collected by the ADC circuitry to uniform k-space data [Fig. 2B, wherein the k-space data acquired. See also Col. 4, lines 59-67, wherein the data is re-gridded to Cartesian (i.e. uniform) grid. See also rest of reference.]; and 
generating, via one or more processors, an MR image based on the uniform k-space data [See also Col. 4, lines 59-67, wherein Fourier transformation is performed to generate an image after re-gridding. See also rest of reference.].
	However, Bydder is silent in teaching a balanced steady state free precession sequence.
Ehses, which is also in the field of MRI, teaches a balanced steady state free precession sequence [See Page 995. See also rest of reference.]. Ehses also teaches ADC circuitry [Fig. 1]. 
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bydder and Ehses because both references are in the field of MRI and both references teach ramp-sampling methods [Bydder – Fig. 2A and rest of reference; Ehses – Page 995.]. Further, Scheffler teaches it is known in the art to use ramp-sampling with bSSFP pulse sequences. 

Regarding claim 5, the same reasons for rejection of claim 1 also apply to claim 5. Claim 5 is merely the apparatus version of method claim 1.

Regarding claim 9, the same reasons for rejection of claim 1 also apply to claim 9. Claim 5 is merely the computer-readable storage medium version of method claim 1.

Allowable Subject Matter
Claims 2-4, 6-8, and 10-12 would be allowable if rewritten to overcome the rejection(s) 35 U.S.C. 101 and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2, 6, and 10, the closest prior art is considered Bydder, Scheffler, and Ehses. However, neither of the references teach determining, via one or more processors, an on time ADC of the ADC circuitry based on a sampling bandwidth of reconstruction points in the readout direction, such that the readout gradient time profile Gs has a symmetrical shape represented as: 

    PNG
    media_image1.png
    39
    341
    media_image1.png
    Greyscale

wherein y represents Planck's constant, N represents the number of reconstruction points in the readout direction, FOV represents a field of view, timeGS represents the time length of the readout gradient Gs, mod represents the remainder function, and gradRaster represents a gradient grid time.
Claims 3-4, 7-8, and 11-12 are considered allowable for depending on either claim 2, 6, or 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0102439 teaches ramp-sampling is bSSFP pulse sequences [¶0067]. US 2017/0219672 also teaches ramp-sampling [Fig. 9A]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896